o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-108589-10 uil 36a the honorable shelley moore capito member u s house of representatives foxcroft avenue suite martinsburg wv dear congresswoman capito i am responding to your inquiry dated date on behalf of your constituent - --------------------------- he asked about changes in federal_income_tax withholding for his air force retirement pay the american_recovery_and_reinvestment_act_of_2009 provides that taxpayers with earned_income in and may be eligible for the making_work_pay_credit mwp credit sec_1001 of the act the credit is the lesser_of percent of earned_income or dollar_figure for individuals dollar_figure for married couples filing jointly the credit begins phasing out for taxpayers with modified_adjusted_gross_income over dollar_figure per year for individuals dollar_figure for married couples filing jointly only individuals who include their social_security account number on their tax_return are eligible to receive the credit taxpayers claim the mwp credit on form_1040 u s individual_income_tax_return the congress wanted taxpayers to receive the benefit of the credit as soon as possible so they instructed us to revise the income_tax_withholding schedules for the remaining months of see h_r rep in date we issued the revised withholding tables for wages paid in and told employers to begin using them as soon as possible but no later than date you can find information about these tables in news_release enclosed in date we released the enclosed publication making_work_pay_credit and form_w-4 employee’s withholding allowance certificate a one page flyer explaining that certain individuals including married couples might need to adjust their withholding before the tax_return filing season we have since provided new tables for use conex-108589-10 with wages paid in these tables are available in publication circular_e employer’s tax guide for enclosed eligible workers received the benefit of the reduced withholding to reflect the credit without any_action on their part this means that workers do not need to fill out a new form_w-4 employee's withholding allowance certificate however some people may find that the changes built into the withholding tables result in less tax withheld than they prefer for pension payors we made a new optional procedure for adjusting withholding available on date notice 1036-p enclosed this procedure reflects that pension income is not earned_income for purposes of the mwp credit the tables also include the optional adjustment procedure for pension payors pension payors have no requirement to use this new procedure and may use only the withholding tables the new procedure automatically adjusts withholding on pension payments and pension recipients do not need to take action we designed the new procedure to avoid pension recipients having their taxes underwithheld if a pension payor used the withholding tables issued in date and then switched to the new procedure for pensions once it was available pension recipients would have seen an increase in their withholding at that time because the mwp credit also applies to taxpayers may want to consult the irs withholding calculator on www irs gov to see if their withholding will cover their expected tax_liability for the enclosed publication how do i adjust my tax withholding provides additional guidance pension recipients may submit a form w- 4p withholding_certificate for pension or annuity payments to their pension payor to adjust withholding if necessary i hope this information is helpful if you need further information please contact me or - -------------------------- at --------------------- in addition information about the mwp credit and the changes in withholding is available at www irs gov sincerely janine cook chief employment_tax branch1 division counsel associate chief_counsel tax exempt government entities enclosures
